hDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/21 has been entered.

Status of Action/Status of Claims
Claims 1-4, and 8-12 are pending and currently under examination in this office action. Claims 5-7 were canceled.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner Suggestion
Claim 1 recites, “and is used in combination” the examiner suggests applicant’s reword this to read as follows: wherein the inorganic salt is a combination of two or more inorganic salts which are selected from the group consisting of…”

Applicants should also change the word user to wearer in claims 9 and 11.

Claim Objections
Claims 1-4 and 8 are objected to because of the following informalities: acanthamoeba is capitalized and it should be written in lower case. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (EP0923950, from European office action cited on IDS), and further in view of Smith et al. (US4443429), Holly et al. (US5380303), and Lens101.com (https://www.lens101.com/contact-lens-care-questions/138605-opti-free-solution-eye-drop.html), and as evidenced by Marquart et al. (J. of Opthamology, 2013, 9 pages, http://downloads.hindawi.com/journals/joph/2013/369094.pdf).
Applicant’s claim:
-- An anti-Acanthamoeba contact lens solution comprising a cationic polymer having an average molecular weight in a range of 150,000 to 1,600,000 and having in its molecule a diallyldimethylammonium chloride unit represented by the following general formula (1) (See claim):
wherein n is an integer determined such that the average molecular weight of the polymer is in the range specified above;
a borate buffer;
a chelating agent; and
an inorganic salt;
wherein the cationic polymer is at least a cationic polymer selected from the group consisting of a cationic polymer wherein the polymer unit in its molecule is the diallyldimethylammonium chloride unit, a cationic polymer wherein the polymer units in its molecule are the diallyldimethylammonium chloride unit and an acrylamide unit, a cationic polymer wherein the polymer units in its molecule are the diallyldimethylammonium chloride unit and an 
wherein the anti-Acanthamoeba contact lens solution comprises no biguanide-based disinfectant and no quaternary ammonium-based disinfectant; 
wherein the chelating agent is selected from the group consisting of edetic acid, sodium edetate, disodium edetate, ethylenediaminetetraacetic acid, nitrilotriacetic acid, trihydroxymethylaminomethane, citric acid and tartaric acid;
wherein the inorganic salt is an inorganic salt selected from the group consisting of sodium salt, potassium salt, calctum salt and magnesium salt, and is used in combination of two or more; and wherein the amount of the cationic polymer is from 0.0001 to 0.01 w/v%, the amount of the borate buffers is from 0.01 to 5.0 w/v%, [[and]] the amount of chelating agent is from 0.01 to 0.05 w/v%, and the total amount of the inorganic salts is from 0.5 to 2.0 w/v%.


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-4, Ibaraki teaches a contact lens solution comprising a cationic polymer having an average molecular weight of 150,000 to 1,600,000 (molecular weight is a measure of the mass of one mole of a substance, and is typically measured in amu or g/mol which are equal to one another, e.g. 150,000 amus is 150,000 g/mol. Thus, one of ordinary skill in the art would understand from applicant’s claims that the molecular weight ranges claimed are in g/mol or amus which are equal), more preferably from 150,000-1,200,000, and Ibraki teaches cationic polymers having the claimed DADMAC unit represented by formula I, specifically wherein the cationic polymer is a homopolymer of the DADMAC repeat unit, specifically Merquat-100, which has a molecular weight of around 150,000, which is also known as polyquaternium-6, Merquat-550, which is polyquaternium-7, and has a molecular weight of 1,600,000, and Merquat 280, which is a copolymer of DADMAC and acrylic acid, and has a molecular weight of about 450,000 which reads on the instantly claimed range of 200,000 to 500,000 molecular weight and wherein the contact lens solution further comprises a borate buffer in amounts of about 0.05 w/v% or more, preferably 0.1 w/v% or more ([0025]) which 
	Regarding claim 1, Ibaraki further teaches wherein their contact lens solutions can comprise inorganic salts, specifically sodium chloride, in amounts of 0.05-0.9 wt% which reads on the claimed ranges of 0.5-2% w/v (See Tables 5, 7, 8 which teach using differing amounts of sodium chloride in the contact lens solutions comprising the claimed polymers). Ibaraki teaches wherein their composition can comprise chelating agents (See [0027]).
	Regarding claims 8, 10, 12, Ibaraki teaches a method of disinfecting contact lenses wherein they are washed/stored in the solution and wherein the solution is very effective at killing/eliminating harmful organism, which would include Acanthamoeba especially since Ibaraki contains the same active polyquaternium-6 in the same amounts that are instantly claimed with a synergistic agent, specifically glycerin or an amino acid and is shown to be synergistic for controlling other harmful microorganisms which affect contact lenses (See entire document; [0027]; [0011-0012]; [0013-0015]; [0018-0019]; [0025]; [0028-0029]; [0030-0031]).
	Regarding claim 11, Ibaraki does not teach putting the solution directly in the eye, e.g. via eye drops. However, Ibaraki does teach that the multipurpose solution (MPS) of their invention can be used to rinse lenses and/or store lenses which are placed directly into the eye, e.g. their solution contacts the eye, and as is evidenced by/taught by jojotatiana, rejZor, and luvbostonxo2’s posts on the lens101.com forum it was known in the art to use MPS directly into the user’s eye as eye drops (See entries dated 05-29-2012 and 5-30-2012 for the above named users).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-4, and 8-12, Ibaraki does not teach wherein the composition comprises two inorganic salts, specifically sodium or potassium inorganic salts in a combined amount of 0.5-2% w/v or wherein the chelating agent is present in amounts of 0.01 to 0.05% w/v and is specifically selected from those listed, e.g. EDTA. However, these deficiencies in Ibaraki are addressed by Smith, Holly, and evidenced by Marquart.
	Smith teaches antimicrobial solutions for treating contact lenses which comprise the claimed DADMAC homopolymers as antimicrobial agents wherein these polymers having a molecular weight of from 10,000 to 1,000,000 which reads on the claimed molecular weight ranges and is used in amounts of 0.0001 to about 0.02 weight%, and wherein the solution comprises a chelating agent, specifically EDTA in concentrations/amounts of up to 0.5 weight percent, preferably from 0.01-0.2%, and buffers in amounts of about 0.05-2.5% which include borate buffers, and reads on the instantly claimed range of 0.01 to 5 w/v% (see entire document; claims; Col. 2, ln. 66-Col. 3, ln. 10; Col. 3, ln. 17-22). Smith teaches that EDTA enhances the antimicrobial effect of the DADMAC polymers, and wherein the composition can comprise inorganic salts, e.g. saline, 0.9% (Abstract; Claim 4, Claim 1; Col. 2, ln. 66-Col. 3, ln. 10; Col. 3, ln. 31-39).
	Holly teaches contact lens disinfecting solutions and eye drop solutions, e.g. artificial tears, which comprise sodium chloride, potassium chloride, and calcium chloride, and magnesium chloride which are used together in combined amounts of 0.77% + 0.11% + 0.08% +.02 = 0.98% which reads on the claimed range of 0.5-2wt/v% (see Example VI; abstract) and Holly further teaches that it was known to add EDTA to disinfecting solutions for contact lenses 
	Regarding claim 9, Ibaraki does not specifically teach wherein their solution is useful in users which have keratitis. However, Ibaraki does teach that their formulation is useful at controlling pathogenic microorganisms, specifically S. aureus and P. aeruginosa which are leading causes of keratitis as is evidenced by Marquart (Marquart: see Abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of EDTA in the composition of Ibaraki to fall within the instantly claimed range because Ibaraki teaches forming contact solutions which comprise the other claimed components in the claimed amounts/concentrations and which can comprise chelating agents (which includes EDTA) and wherein the solutions have improved antimicrobial activity and Smith teaches that incorporating the claimed amounts of EDTA into contact lens solutions with the claimed dadmac cationic polymers in order for the EDTA to enhance the antimicrobial effect of the DADMAC polymers having the claimed molecular weight ranges which are already known in the art to be useful for forming antimicrobial contact lens solutions. Thus, it would have been obvious to one of ordinary skill in the art to combine known components for forming effective antimicrobial contact lens solutions with enhanced antimicrobial activity in amounts which were known in the art to be effective for controlling microorganisms which cause keratitis in order to form a new contact lens solution that is also to be used for controlling microorganisms. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

It also would have been obvious to one of ordinary skill in the art that the contact lens solution to use the contact lens solution taught by Ibaraki, Smith, and Holly directly in the eye as is instantly claimed because Ibaraki teaches that their contact lens solution can be used to disinfect, store and rinse contacts just before they are being put in the eye, as such the solution is safe for application to the eye and it was known in the art to use multipurpose contact lens solutions, which is what the solution of taught by the combined prior art is, e.g. Ibraki’s multipurpose solution, directly in the eye as is evidenced by/taught by Lens101.com  (See entries by luvbostonxo2’s dated 05/29/12, RejZoR entries from 5/30/12 for example). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new/revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are addressed herein.  
	Applicant’s arguments with respect to the remaining ground of rejection under 103 have been fully considered but are not persuasive at this time. Applicants first argue that they have unexpected results, specifically that their composition has unexpectedly superior anti-acanthamoeba effect and point to tables 1 and 2 in the specification. The examiner respectfully points out that applicant’s results are still not commensurate in scope with the instant claims, as applicant’s claims allow for any blend of two or more inorganic sodium, potassium, calcium, or magnesium salts and any chelating agent from those listed in claim 1. However, applicant’s examples which exhibit the “unexpected results” that they are arguing use specific amounts of borate buffer, a single specific chelating agent EDTA and no other chelating agents have been exemplified, and a mixture of sodium chloride and potassium chloride as the inorganic salt(s) in a total amount of 0.80 (the combined amount of the 2 inorganic salts) as is taught in table 1 and Table 2 which is still significantly broader than the instantly claimed composition. Thus, applicant’s unexpected results are not commensurate in scope with the instantly claimed composition at this time because the instantly claimed composition can contain any chelating agent from those listed in the claimed amount, and any blend of two or more calcium, sodium, potassium or magnesium salts in the claimed range of amounts which is significantly broader that applicant’s argued unexpected results which only used specific salts (potassium and sodium chloride in a combined amount of 0.8%) and only EDTA as the chelating agent. Thus, applicant’s claims are still not commensurate in scope with the “unexpected” results that they are arguing and as such the combination of the prior art still renders the composition instantly claimed prima facie obvious at this time.
Applicant’s then argue that Ibaraki fails to disclose or suggest a disinfecting solution comprising a cationic polymer, borate buffers, chelating agent, and an inorganic salt in 
	Applicant’s then further argue that Ibaraki teaches away from adding EDTA. The examiner respectfully disagrees because while the addition of the EDTA reduces the composition with respect to killing C. albicans it still leads to a viable disinfecting solution for contact lenses and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’" In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, the formulation of Ibakari which comprises EDTA does not necessarily teach away from using chelating agents in their antimicrobial compositions because the compositions are still antimicrobial contact lens cleaning solutions especially since Smith expressly teaches that adding EDTA increases the antimicrobial activity of the DADMAC polymers when used in amounts of 0.02% of DADMAC to 0.2 or 0.01 EDTA with thimerosal and sorbic acid. Thus, it  
	
Conclusion
	Claims 1-4, 8-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616